Determination unanimously confirmed and petition dismissed, without costs. Memorandum: In this CPLR article 78 proceeding petitioner seeks to set aside a determination of respondent Commissioner approving construction and operation of an energy recovery facility in Oneida County near Griffiss Air Force Base. In approving the facility and accepting the county’s environmental impact statement, the Commissioner approved the report made by the administrative law judge following a four-day evidentiary hearing. Although the proceeding was transferred by Special Term to this court pursuant to CPLR 7804 (subd [g]), petitioner raises no substantial evidence question. Rather, petitioner seeks to attack the determination pursuant to CPLR 7803 (subd 3) asserting, inter alia, that it was improperly denied party status pursuant to 6 NYCRR 624.4 (b) (1), (2) on the use of dioxin and that the administrative law judge improperly denied its request for further testimony on dioxin and on the increase of the stack height from 75 feet to 125 feet. Petitioner failed to demonstrate in its briefs to the Commissioner and the administrative law judge that there were questions pertaining to dioxin or the stack height that required further hearings or that it had evidence to present that would cast doubt on the validity of the county’s case. We find that the determinations of the administrative law judge and the Commissioner were entirely reasonable and discern no merit in the other contentions raised in petitioner’s brief. (Article 78 proceeding transferred by order of Supreme Court, Oneida County, Roy, J.) Present — Hancock, Jr., J. P., Callahan, Denman, Boomer, Moule, JJ.